Filed 9/3/13 P. v. Magana CA3
                                                 NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                           THIRD APPELLATE DISTRICT
                                                                 (Yuba)
                                                                    ----


THE PEOPLE,

                     Plaintiff and Respondent,                                                        C071066

          v.                                                                           (Super. Ct. No. CRF11559)

CHRISTIAN CARRILLO MAGANA,

                     Defendant and Appellant.


          Defendant Christian Carrillo Magana pled no contest to rape by force. (Pen.
Code,1 § 261, subd. (a)(2).) In exchange, four related counts and enhancements were
dismissed. Defendant was sentenced to state prison for a stipulated upper term of eight
years, awarded 164 days of custody credit and 24 days of conduct credit (§ 2933.1), and
ordered to pay fines and fees including a sex crime fine (§ 290.3) in the amount of $1,140
including unspecified penalty assessments.
          Defendant timely filed a notice of appeal but did not seek a certificate of probable
cause. Thereafter, defendant filed two more notices of appeal, each seeking a certificate
of probable cause. One request was granted and the other denied. The issues raised in
this appeal do not require a certificate of probable cause.



1         Undesignated statutory references are to the Penal Code.

                                                                     1
       Defendant contends (1) he is entitled to one additional day of custody credit and
(2) the abstract of judgment must be amended to itemize the components of the $1,140
sex crime fine and penalty assessments. The People concede both contentions. We
agree. Accordingly, we modify the judgment to add one day of custody credit and
remand the case to the trial court to determine the sex crime fine and penalty assessments
that constitute the aggregate $1,140 amount and amend the abstract of judgment to list,
with the statutory basis, the fines and fees.
                                           FACTS
       The facts of defendant’s offense are not at issue and need not be set forth in this
opinion.
                                       DISCUSSION
                                                I
                                       Custody Credit
       Defendant contends, and the People concede, the judgment must be modified to
award him 165 days of custody credit. We accept the People’s concession.
       Defendant was in custody from his arrest on October 17, 2011, through his
sentencing on March 29, 2012, a period of 165 days.2 Accordingly, we modify the
judgment to award him 165 days of custody credit.
                                                II
                         Sex Crime Fine and Penalty Assessments
       Defendant contends, and the People concede, the abstract of judgment must be
amended to itemize the components of the $1,140 sex crime fine and penalty
assessments. We accept the People’s concession.




2      The error appears to have originated with the probation report’s assertion that
defendant was entitled to 123 days of custody credit, rather than 124, as of the original
sentencing date of February 17, 2012.

                                                2
       Section 290.3, subdivision (a), authorizes a base sex crime fine in the amount of
“three hundred dollars ($300) upon the first conviction or a fine of five hundred dollars
($500) upon the second and each subsequent conviction, unless the court determines that
the defendant does not have the ability to pay the fine.” In this case, the trial court did
not specify the amount of the base fine or identify the penalty assessments that resulted in
the aggregate $1,140 fine. Further, the probation report only refers to a $1,140 fine
pursuant to section 290.3.
       “Although we recognize that a detailed recitation of all the fees, fines and
penalties on the record may be tedious, California law does not authorize shortcuts. All
fines and fees must be set forth in the abstract of judgment.” (People v. High (2004)
119 Cal.App.4th 1192, 1200.) On remand, the trial court shall determine the sex crime
fine and penalty assessments that constitute the aggregate $1,140 amount and amend the
abstract of judgment to “separately list, with the statutory basis, all fines, fees and
penalties imposed.” (Id. at p. 1201.)
                                        DISPOSITION
       The judgment is modified to award defendant 165 days of custody credit. As so
modified, the judgment is affirmed. The trial court is directed to determine the sex crime
fine and penalty assessments and prepare an amended abstract of judgment that
separately lists, with the statutory basis, all fines, fees, and penalties imposed upon
defendant.


                                                        HOCH             , J.


We concur:


         RAYE             , P. J.


       MURRAY             , J.


                                               3